DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This action is responsive to the amendment dated 11/19/2021.  The previous drawing objection has been withdrawn due to the replacement drawing submitted on 11/19/2021.  Claims 1-14 remain pending.  Claims 9-14 remain withdrawn.  Claims 1-8 have been rejected below.  This action is Final.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code 102 not included in this action can be found in a prior Office action.

Claim(s) 1-2 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nelson et al. (U.S. 3,648,723).
Nelson discloses a replacement cartridge for an angle cock, comprising: a ball key (16 generally) having a ball (18) and a shaft (20); a unitary ball seat (17) having first and second internal bearing surfaces for engaging opposing sides of the ball (for example, the left and right sides shown in fig. 3) and a pair of spacers integrally formed with and extending between the first and second internal bearing surfaces to maintain the first and second internal bearing surfaces in a spaced apart configuration and to form an opening through which the ball can be passed (the left and right sides shown in fig. 2, which connect the left and right sides shown in fig. 3, in other words, the portions of 17 extending between the left and right ends in fig. 1 that include the areas where 29 and 31 are located, additionally the top 
Regarding claim 2, Nelson further discloses wherein the ball and the shaft of the ball key are integrally formed together (see figs. 1-3).
Regarding claim 6, Nelson further discloses wherein the ball seat includes an upper surface having a first predetermined geometry (pins 19 and 21).
Regarding claim 7, Nelson further discloses wherein the cover include a lower surface having a second predetermined geometry (the recesses for 19 and 21, see fig. 2 and col. 2, ll. 11-14).
Regarding claim 8, Nelson further discloses wherein the second predetermined geometry is keyed to the first predetermined geometry so that the cover is positioned in a predetermined orientation relative to the ball seat when the second predetermined geometry is aligned with the first predetermined geometry (best shown in fig. 2 by the pins being located in the recesses).

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hansen et al. (U.S. 3,168,900).
Hansen discloses a replacement cartridge for an angle cock, comprising: a ball key (9 generally) having a ball (the spherical ball) and a shaft (13); a unitary ball seat (8) having first and second internal bearing surfaces (for example on the left and right in fig. 1) for engaging opposing sides of the ball and a pair of spacers integrally formed with and extending between the first and second internal bearing surfaces to maintain the first and second internal bearing surfaces in a spaced apart configuration and to form an opening through which the ball can be passed (the solid portions of 8 that extend horizontally between the left and right ends shown in fig. 1, best shown in figs. 3 and 3, especially fig. 4 near 
Regarding claim 2, Hansen further discloses wherein the ball and the shaft of the ball key are integrally formed together (see figs. 1 and 2).
Regarding claim 3, Hansen further discloses an O-ring (25, 32) coupled between the unitary ball seat and the cover.
Regarding claim 4, Hansen further discloses a ring (28, secured to the seat by the cover above it preventing the ring from moving away from the seat and/or secured to the seat via the recess/groove shown in figs. 1 and 2 at the top of the seat) secured to the unitary ball seat and positioned adjacently to the cover (see figs. 1 and 2).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code 103 not included in this action can be found in a prior Office action.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson/Hansen in view of Chang et al. (U.S. 6,672,563).
Nelson/Hansen discloses the claimed invention but does not appear to disclose the ball and shaft of the ball key being distinct from each other and secured together.
Chang teaches it was known in the art to have a ball valve that has a ball (3) that is separate and distinct from the shaft (5) and are secured together (by 51 and 32).
.

Response to Arguments
Applicant's arguments filed 11/19/2021 have been fully considered but they are not persuasive.
At the top of page 7 of the response, the applicant argues that Nelson does not disclose the recited pair of spacers that maintain the first and second bearing surfaces in a spaced apparat configuration and form an opening through which the ball can be passed.  The examiner respectfully disagrees.  The ball is able to be passed into the seat through the opening shown at the top in figure 1.  Further, the material of the spacers defined above (the material extending between the left and right ends in figure 1 that includes the areas where 29 and 31 are located, and also the top portion where 19 protrudes from) provide a type of reinforcement that prevents that left and right end faces (where the larger openings are shown in the seat in figure 1) from collapsing inward (i.e. maintains the bearing surfaces in a spaced apart configuration).  As such, Nelson is deemed to anticipate the applicant’s invention as currently claimed.
The applicant’s arguments with respect to the Hanson reference are similar to the arguments with respect to the Nelson reference.  The examiner responds with reasoning similar the above.  The ball is able to be passed through the opening at the top of the seat.  Further, the pair of spacers defined 
For at least these reason(s), applicant’s arguments have not been found persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R REID whose telephone number is (313)446-4859.  The examiner can normally be reached on Monday-Friday 9am-5pm est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Ken Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL R REID/               Primary Examiner, Art Unit 3753